1     TERRY A. DAKE, LTD.
      20 E. Thomas Rd.
2     Suite 2200
      Phoenix, Arizona 85012-3133
3     Telephone: (602) 710-1005
      tdake@cox.net
4
      Terry A. Dake - 009656
5
      Attorney for Trustee
6
                         IN THE UNITED STATES BANKRUPTCY COURT
7
                                FOR THE DISTRICT OF ARIZONA
8
      In re:                              )     In Chapter 7 Proceedings
9                                         )
      CHARLES M. BREWER,                  )     Case No. 2:11-BK-27322-DPC
10    CHARLES M. BREWER, LTD.,            )     Case No. 2:12-BK-14957-DPC
                                          )
11                            Debtors.    )
                                          )
12
                                 MOTION TO RETAIN ASSET
13                              AFTER THE CASE IS CLOSED

14                The trustee moves this Court for the entry of an order

15    retaining certain property despite the closing of the case.                        The

16    trustee’s motion is more fully set forth in and is supported by the

17    following Memorandum Of Points and Authorities.

18                DATED April 30, 2020.

19                                        TERRY A. DAKE, LTD.

20
                                          By /s/ TD009656
21                                            Terry A. Dake – 009656
                                              20 E. Thomas Rd.
22                                            Suite 2200
                                              Phoenix, Arizona 85012-3133
23                                            Attorney for Trustee

24                        MEMORANDUM OF POINTS AND AUTHORITIES

25                At the time that these cases converted to Chapter 7, the

26    estate held a claim for fees in connection with litigation pending in

27    the   Maricopa   County    Superior     Court,   Case   No.   CV2012-003601    (the

28

     Case 2:11-bk-27322-DPC   Doc 1141 Filed 04/30/20 Entered 04/30/20 17:49:59   Desc
                               Main Document    Page 1 of 3
1     “Litigation”).     The Litigation is ongoing and it does not appear that
2     it will be resolved in the near future.
3                 The trustee believes that this asset will eventually come to
4     fruition when the Litigation is concluded.                Accordingly, the trustee
5     believes that the estate should continue to hold this asset so that it
6     can be collected and those funds can be paid to creditors when the
7     Litigation is completed.
8                 11 U.S.C. §554(c) provides that the closing of a case will
9     result in the abandonment of the remaining assets “unless the Court
10    orders otherwise”.        The trustee requests, therefore, that the Court
11    issue an order which concludes that the estate’s claims related to the
12    Litigation are property of the estate pursuant to 11 U.S.C. §541 and
13    that the estate’s claims related to the Litigation shall be retained
14    by the bankruptcy estate upon the closing of the case so that the
15    trustee can close this case at this time.             When funds are received by
16    the trustee from the Litigation, then the case can be re-opened and
17    those funds will be distributed pursuant to 11 U.S.C. §726.                           The
18    trustee   believes      that   this   relief   is   in    the   best    interests      of
19    creditors.
20                WHEREFORE, the      trustee prays       for   the entry      of   an order
21    providing    that the     estate’s    claims   related     to   the    Litigation are
22    property of the estate pursuant to 11 U.S.C. §541 and that the estate’s
23    claims related to the Litigation shall be retained by the bankruptcy
24

25

26

27

28                                             2

     Case 2:11-bk-27322-DPC   Doc 1141 Filed 04/30/20 Entered 04/30/20 17:49:59      Desc
                               Main Document    Page 2 of 3
1     estate upon the closing of the case and shall not be abandoned upon the
2     closing of this bankruptcy estate.
3                 DATED April 30, 2020.
4                                         TERRY A. DAKE, LTD.
5
                                          By /s/ TD009656
6                                           Terry A. Dake
                                            20 E. Thomas Rd.
7                                           Suite 2200
                                            Phoenix, Arizona 85012-3133
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             3

     Case 2:11-bk-27322-DPC   Doc 1141 Filed 04/30/20 Entered 04/30/20 17:49:59   Desc
                               Main Document    Page 3 of 3
